﻿At the outset, I would
like to congratulate my dear friend His Excellency
Mr. Vuk Jeremić on his election as the President of the
General Assembly at its sixty-seventh session. I believe
that, with his able leadership, he will contribute greatly
to the work of the Assembly.
I want to be frank and speak the language of the
peoples we all represent. Every year, we all gather here
at the United Nations, the embodiment of the human
quest for peace, security and international order. We
exchange views on the daunting challenges that we all
face and express our strong commitment to resolving
them. On many matters, we speak as one, yet we often
fail to act in unity. We express our commitment to
the settlement of frozen conflicts, but there is still no
prospect for a solution to many such conflicts.
For instance, we have time and again declared
our support for a two-State solution to the question of
Palestine and adopted numerous resolutions to that end. However, we still hope that, one day soon, Palestine will
be represented as an equal member in the Assembly.
We also underline the need for a solution to the
Nagorno Karabakh issue in accordance with the
territorial integrity of Azerbaijan. Yet there has not
been a single step towards the resolution of that problem
for the past two decades.
In addition, the problem of Cyprus has remained
unresolved for almost half a century. Nearly a decade
has passed since the United Nations settlement plan
of 2004, which the entire international community
endorsed. However, Turkish Cypriots continue to face
isolation and an unlawful and unjust embargo as if it
were a token of appreciation for their support for the
United Nations-led settlement.
My point speaks for itself. We cannot resolve
current problems, and each year we find ourselves
besieged by ever-increasing new ones. Terrorists
continue to strike and take the lives of innocent people,
yet we still have no effective international response to,
or adequate solidarity against, the scourge of terrorism.
Today, some States employ methods of State
violence and brutal oppression with impunity, which
costs the lives of innocent citizens whom they are
obliged to protect. We firmly believe that human life
is sacred and that life is the foremost blessing for any
human being, whoever and wherever they are.
However, millions of people live in poverty
and under oppression. They are deprived of their
fundamental rights and freedoms, suffering under
extreme conditions that no human being should ever
have to live under. To soothe our collective conscience,
we constantly reiterate our pledges to help alleviate
the misery of those people. However, we fall short of
matching our words with deeds.
We live in perpetual hope. After all, as human
beings, we are the children of hope. For us, every
dawn, every sunrise and every spring signifies a new
beginning of hope. We yearn for peace and idealize
peace. It is the essence of our nature.
Humankind expects from us, the leaders of nations,
to move humankind towards real peace. However,
we lag far behind in meeting the expectations of our
nations and of humankind. If it is not for us to provide
relief and give hope to a child living in a refugee camp
or in open prisons in certain parts of the world, then
what is the chance that we will cultivate real peace? When a child opens his eyes to a world of extreme
poverty and oppression in a refugee camp or in the
streets of his neighbourhood, or when a parent leaves
behind a destroyed house, orphans and widows, how
can we prevent them from succumbing to despair and
pessimism? If we cannot regard the rights of a person
in Syria, Palestine, Somalia, Afghanistan, the Rakhine
region or other places as equal to our own, how can we
talk about freedom and justice? If fundamental human
rights are sacrificed for the sake of power politics and
become negotiable in talks among a few nations in
the Security Council, how are we to achieve universal
human rights and security? If we remain incapable of
taking action to preserve the universal principles that
the forefathers of the United Nations set out when
forming this body, how can we demonstrate to people
that the f lag of the United Nations represents hope for,
and a safeguard of, their destiny? If the use of force
is accepted as unlimited; if indiscriminate attacks and
collective punishment become weapons in the hands
of cruel regimes against their own citizens, as we
are currently witnessing every day, day and night, in
Syria; if we fail to hear and rise to join the cry of the
innocent masses, wherever they are; and if we cannot
force such brutal regimes to submit to justice and the
rule of law, how are we to maintain international peace
and security?
A peaceful world, as the founders of the United
Nations envisioned, cannot be established if we remain
ineffective in our work against those challenges. Let
us not forget: our inability to act becomes a tool in the
hands of despots and destructive regimes to demolish
cities, towns and villages, massacre their own citizens
and make a mockery of the civilized world and the
United Nations.
The failure to address humanitarian crises shakes
our collective conscience. Worse, however, inaction
eventually emboldens oppressors and aggressive
regimes and creates evil alliances that perpetuate
and commit crimes against humanity. Let us make
no mistake: mercy shown to an oppressor is the most
merciless act towards people under oppression. If not
now, when are we supposed to act in unity? If not the
United Nations, who is to lead? If not us, then who
will shoulder the responsibility to protect innocent
civilians? Let us now imagine that we are in the shoes
of those people. How can we even dream about a real
future?

We need a strong, efficient and credible United
Nations. To that end, we must first tackle the long-
outstanding issue of reforming the United Nations to
make it fit for its purpose. The working methods and
structures of the United Nations are not commensurate
with the current realities of the world. The Security
Council, with its primary responsibility to maintain
international peace and security, should become
more representative, functional and effective. It has
to respond to the real needs of the world. That is the
only way that it will remain relevant to the enormous
challenges that we all face in the twenty-first century.
I can freely appeal to the Assembly’s conscience,
as Turkey has a solid record — be it in Afghanistan,
Somalia, Syria, Yemen, Libya or Bosnia and
Herzegovina or when it comes to cooperation with
least developed countries, the United Nations Alliance
of Civilizations and the Mediation for Peace initiative,
among other examples.
Allow me now to brief ly touch upon some specific
issues that continue to pose formidable challenges for
the international community.
Let me start by underlining that the recent attacks
against Islam and the Prophet Muhammad — peace be
upon him — and Islam are outright provocations. They
aim to pit nations and peoples against each other. We
deplore in the strongest terms the malicious attempts to
denigrate the most sacred values of Islam or any other
faith. We condemn any type of incitement to hatred and
religious discrimination against Muslims and people of
other faiths.
Unfortunately, Islamophobia has become a new
form of racism. It can no longer be tolerated under
the guise of freedom of expression. Freedom does not
mean anarchy. It means responsibility. The purpose of
Islamophobia is clear and simple. It aims to create an
abstract and imaginary enemy out of the millions of
peace-loving Muslims all over the world. Regretfully,
accepting generalities, stereotypes and prejudice as
truth, many people unknowingly become Islamophobic.
However, no agenda, no provocation, no attack and no
incitement to hatred can darken the bright face of Islam.
At the same time, we condemn all the provocations
and violence that have led to the loss of lives in many
countries, including the death of the United States
Ambassador in Libya. I express our sincere condolences
for all who have lost their lives. Violence against
innocent people cannot be justified under any pretext. Any such activity, no matter whom it is carried out by
or for what purpose, is a betrayal against the soul, spirit
and letter of Islam.
However, the recent events are testament to a more
serious problem that should concern not just Muslims,
but the adherents of all faiths and religions. The
alarming increase in the number of acts that defame
religions, and thereby people who adhere to them, now
have serious implications for international peace and
security. The time has therefore come to establish the
denigration of any religion and its followers as a hate
crime. We have to take swift measures. We cannot, and
we shall not, leave our future vulnerable to the reckless
provocations of all sorts of extremists.
We need to craft a universal policy and a legal
instrument that, while protecting free expression, also
ensure respect for religion and prevent intentional
insults against anyone’s faith. The solution should not
be arbitrary. It has to focus on those who defame a faith
with the intention of inciting discrimination, hostility or
violence. We have to find a balance between protecting
the rights of an individual or group to free expression
and protecting the right of another individual or group
not to become the target of hatred or of emotional,
incited or psychological violence.
Therefore, from this rostrum, I would like to make
a strong appeal to the members of the international
community to set up all the necessary instruments
to combat all hate crimes, including the denigration
of religions and defamation of their followers. The
United Nations must lead that effort and should provide
the international legal framework to that end. We are
resolved to actively pursue this objective and to work
diligently with like-minded nations and international
organizations to ensure that we take a united and
effective stance against Islamophobia and all forms of
hate.
Moreover, we are well aware of the need to ensure
the safety, security and protection of diplomats. In
the past four decade, the Turkish nation has lost 33
diplomats to terrorist acts by the Armenian Secret
Army for the Liberation of Armenia. We encourage
the United Nations to focus on a new understanding
of, and international instrument for, the protection of
diplomats.
As a mockery of the values we all share, the people
of Syria have continued to suffer under the brutality
and tyranny of the regime in Damascus for the past 18 months. The numbers speak volumes. More than 30,000
people have been killed so far, approximately 300,000
Syrian refugees have f led to neighboring countries,
including Turkey, and more than 1 million people are
internally displaced.
Unfortunately, this humanitarian tragedy has
become just a statistic for many. What has the
international community done to stop this carnage?
Literally nothing. We have yet to see a single effective
action to save innocent lives. It is a great disgrace
to witness that today, after 20 years, the ghosts of
Srebrenica and Halabja continue to haunt us, this time
in the cities of Syria.
One can argue about the reasons for the failure of
the Security Council to stop the violence of the Syrian
regime. However, there can be no legitimate explanation
for the failure of the Security Council to reflect the
collective conscience of the international community.
It has to uphold its primary responsibility to maintain
international peace and security. It is the inability of the
Council to act that continues to encourage the Syrian
regime to kill ever more people.
If the Security Council does not follow the
conscience of the international community, as reflected
by the resolutions adopted by a more than two-thirds
majority of the General Assembly, who will respond to
the cries of the Syrian people? For how long will we,
the international community, allow this humanitarian
tragedy to continue?
The responsibility to protect the people of Syria
is our fundamental duty. No political differences,
no balance of power politics and no geopolitical
considerations should prevail over our conscience and
our concern for the destiny of the Syrian people.
More important, the situation in Syria has evolved
into a real threat to regional peace and security. The
Syrian regime deploys every possible instrument to
turn the legitimate struggle of the Syrian people into
a sectarian war, which will engulf the entire region in
flames. Unfortunately, the longer the regime is allowed
to wage its campaign of violence, the harder it will be
to prevent such a dreadful eventuality.
It is high time that the Security Council take
action, as the Assembly called for. There has to be a
solution to ensure the immediate safety and security of
the Syrian people. There has to be a solution for a sound
transition process that paves the way for the creation of a new and democratic Syria. The regime in power
has to step down and allow an interim Government to
lead the country to free and fair elections. The Syrian
people need our united support and solidarity in their
struggle for their future and their right to a legitimate
and representative Government.
The Turkish nation stands by its brethren, the
Syrian people, in their legitimate struggle. We now care
for 90,000 displaced Syrian refugees in Turkish homes.
Let me underline once again that, since the beginning
of the conflict, we have never hesitated, nor will we
ever, hesitate to be at the side of our Syrian brothers and
sisters in their most difficult hour.
Another tragedy that has long been taking
place before our eyes in the Middle East is that of
Palestine. This is the fourth General Assembly session
where we continue to stress the unacceptability and
unsustainability of the situation in Gaza. However, to
date, there has been no progress. As a result, in the
fourth year of the unlawful blockade by Israel, the
people in Gaza, children in particular, continue to live
in despair, desolation and fear.
Many decisions and resolutions have been adopted
at the United Nations calling for the lifting of that
unlawful blockade. However, Israel persists in its illegal
policy to this day, thereby causing misery and anguish
in Gaza. In fact, we see the same attitude by Israel in all
of the occupied Palestinian territories. Despite insistent
calls by the international community, it carries on with
its illegal settlements in Palestine, and thus deliberately
undermines the prospects of a peaceful two-State
solution.
Indeed, when President Mahmoud Abbas spoke in
the Assembly last year (see A/66/PV. 19) and declared
the right of Palestine to be recognized as an independent
State, I remember seeing the whole Assembly in a
standing ovation. But as of this day we have yet to see
the State of Palestine as an equal member of the General
Assembly, with the f lag of the independent Palestine
f lying. How can we convince the Palestinian people
that the international community is serious about a
two-State solution when no United Nations resolutions
have helped their cause for an independent State of
Palestine? However, we will one day see the f lag of
Palestine in the Hall. Turkey will certainly support the
Palestinian people in their quest for statehood, dignity
and peace.

While the whole world’s attention is rightly focused
on the Middle East, we should not forget that there are
serious human tragedies taking place elsewhere as
well. We do not have the luxury to turn a blind eye to
any human suffering.
As I personally witnessed during my visit in June, the
people of the Rakhine region, especially the Rohingya
Muslims, are in desperate need of humanitarian
assistance. The democratization process under way in
Myanmar provides us with a window of opportunity, as
the Government has repeatedly stressed its readiness to
cooperate with the international community to ease the
suffering of those people.
Before concluding my remarks, I wish to touch
upon yet another long-standing conflict that also
requires immediate practical steps towards a fair
and lasting solution. I am referring to the problem of
Cyprus. Unfortunately, the new round of talks started
in 2008 are at a stalemate, with no end in sight, due
to Greek Cypriots’ intransigence and lack of political
will. Today, despite half a century’s experience and a
body of United Nations work, there is still not a clear
prospect for a solution.
The Turkish Cypriots have so far proven their firm
commitment to a negotiated solution, but remain subject
to an inhumane and unlawful embargo. That is simply
unfair. They should not be forced to play this game for
an indefinite period without a clear perspective and
timeline for a solution.
The international community must not remain
indifferent to what is happening in Cyprus, either. After all, the continuation of the problem creates additional
risks for the stability of the region. Moreover, the
unilateral exploration of oil and natural gas by the
Greek Cypriots around the island further intensifies
those risks.
Under those circumstances, the United Nations
must do more than what it is currently doing. The
Security Council in particular has to facilitate a solution
rather than merely sustaining the status quo. A change
of mentality is essential. There should be a distinction
between those who seek and aspire for a solution and
those who reject it. It is no longer enough to pay lip
service to a bi-zonal, bi-communal federation. It is time
to act before it is too late.
In conclusion, I wish to go back to what I said at
the beginning of my remarks. We are at the end of the
opening of yet another session of the General Assembly.
We have all expressed our desire for and commitment
to a more peaceful and prosperous world. However,
positive change can only be realized if our actions
match our words and promises. Every attempt to
achieve our objective for real peace, every moment we
spend to uphold rightness and justice and every effort
we make for freedoms and human rights will provide
greater comfort for those who struggle to have a say in
their destiny. A while ago, I asked if not now, when?
This year, let us make a difference and let us hope that
we will not repeat the same question next September in
the Assembly.